Citation Nr: 0820664	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-24 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk




INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

The veteran's tinnitus was not shown in service or within the 
first year following service separation and is not shown to 
be etiologically related to noise exposure or other incident 
of active service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the veteran in 
substantiating his claim for VA benefits.  In this respect, 
the Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

"The purpose of [section 5103(a)] and [§ 3.159(b)] is to 
require that VA provide affirmative notification to the 
claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it."  Overton v. Nicholson, 20 Vet. App. 427, 433 
(2006), quoting Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

In the present case, in a December 2005 letter pursuant to 
the VCAA, the RO advised the veteran of the types of evidence 
that he needed to send to VA in order to substantiate the 
claim, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claim for service connection.  He 
was advised to identify any evidence in support of the claim.  
In addition, he was informed of the responsibility to 
identify or submit evidence directly to VA.  He was advised 
that the RO would obtain any VA records or other identified 
medical treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

In a March 2006 letter, a month prior to the initial 
adjudication of the claim on appeal, the veteran was provided 
with notice as to how VA establishes a disability rating or 
an effective date should the underlying claim for service 
connection be granted.

For the above reasons, the Board finds that the RO's notice 
in the December 2005 and March 2006 letters substantially 
complied with 38 U.S.C. A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified VA outpatient 
treatment records.  The veteran was afforded a VA 
examination, as discussed in greater detail below.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Service Connection for Tinnitus

The veteran claims entitlement to service connection for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, including organic 
diseases of the nervous system, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his tinnitus disability was 
acquired by exposure to significant noise while serving as a 
cannoneer in a field artillery unit for the military.
 
Service medical records reflect no complaints, findings, or 
diagnosis of tinnitus during the veteran's period of service.  
His June 1960 discharge records reveal no significant 
abnormalities regarding his hearing or his ears.  

Post-service medical evidence also reflects no findings or 
diagnosis of tinnitus for many years following service.  A 
July 2002 VA outpatient record reflects left ear treatment, 
but no complaint of tinnitus.  A VA December 2002 
otolaryngology note showed a history of tinnitus on the left 
ear since the veteran was out of service.  Left ear tinnitus 
was assessed.  A January 2003 VA audiological consult planned 
the use of tinnitus masking strategies.  

In a May 2004 audiological exam, the VA examiner reported the 
following: (1) that the veteran claimed tinnitus beginning 
two or three years before, which would be over thirty years 
after his discharge from the military and contradicts the 
veteran's contention that his tinnitus was acquired while in 
service and (2) that there was a history of civilian 
occupational noise exposure post-service, when the veteran 
worked with carpentry tools, a power lawn mower, and a weed 
eater and did not use hearing protection. The VA examiner 
affirmatively said there was no association of the veteran's 
claimed tinnitus with military noise exposure or military 
service.  

In a February 2006 medical opinion, the VA physician reported 
that his review of the service medical records was negative 
for tinnitus incurred on active duty and based on the 
evidence in the service medical records, it was less likely 
than not that the veteran's current tinnitus is related to 
artillery fire during service.

The Board points out that tinnitus is the type of disorder 
associated with symptoms that are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (However, 
the Court determined that, even if, in the absence of any 
specific finding or diagnosis of tinnitus in the medical 
records, the Board were to accept as credible the veteran's 
assertions that he currently has tinnitus, the claim for 
service connection would still have to be denied on the basis 
of no medical evidence of nexus to service).

As noted above, there is no contemporaneously recorded 
evidence of complaints of tinnitus during service or for many 
years after discharge from service.  Although not in itself 
determinative of the matter, the passage of so many years 
between discharge from active service, and the documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  As noted by the May 
2004 VA examination, the veteran was exposed to noise in his 
various civilian occupations post-service.  As also noted by 
the May 2004 VA examination, the veteran has given 
contradictory histories as to the time of onset of his 
tinnitus.  This negatively affects the reliability and 
credibility of his assertion that his chronic tinnitus had 
its origin in service.  Lastly, there is no medical evidence 
suggesting a relationship between current tinnitus and 
service.  Rather, the only medical opinions of record 
addressing whether there is a nexus between the veteran's 
current tinnitus with service are both against the claim.  
Both the May 2004 and February 2006 VA examinations yielded 
expert medical opinions that the veteran's tinnitus was not 
of service origin.  Medical evidence of nexus to service 
would be required to grant the claim.  See Charles v. 
Principi, supra.

When the veteran's post-service medical records are 
considered (which do not contain evidence of a nexus between 
tinnitus and the veteran's service), the Board finds that the 
preponderance of evidence outweighs the veteran's lay 
assertions that he has tinnitus that is related to his 
service nor may service connection for tinnitus be presumed.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claim of 
service connection for tinnitus, and the benefit of the doubt 
rule does not apply.  See 38 U.S.C.A. § 5107(b).  Service 
connection for tinnitus therefore is not warranted.


ORDER

Service connection for tinnitus is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


